Order entered October 21, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01013-CV

                  MAXIMUSALLIANCE PARTNERS, LLC, Appellant

                                            V.

                             KATOEN NATIE NV, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-11-16379-H

                                        ORDER
      We GRANT Appellee’s Motion for Extension of time to file brief.     Appellee is

ORDERED to file the brief no later than November 24, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE